Case 2:19-cv-10674-TJH-SP Document 14 Filed 03/27/20 Page 1 of 27 Page ID #:172



  1 Douglas J. Rosner, ESQ., SBN 094466
    rosnerlaw@earthlink.net
  2 LAW OFFICES OF DOUGLAS JOSEPH ROSNER
    2625 Townsgate Road, Suite 330
  3 Westlake Village, California 91361
    Telephone No. (818) 501-8400
  4 Facsimile No.: (818) 880-4485
  5 Attorney for Defendant/Cross-Defendants,
    Labrador Entertainment, Inc. dba Spider Cues
  6 Music Library, Labrador Entertainment, LLC,
    Noel Palmer Webb, an individual and Webb Family Trusts
  7
  8                        UNITED STATES DISTRICT COURT
  9           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10
      STRIKE 3 HOLDINGS, LLC,                )   Case No. 2:19-cv-10674-TJH (SPx)
 11                                          )   Assigned to the Hon. Terry J. Hatter
                           Plaintiff,        )   Jr.
 12               vs.                        )
                                             )
 13   JOHN DOE subscriber assigned IP        )   Defendant’s Motion to Quash
      address 75.84.181.123,                 )   Plaintiff’s Third Party Subpoena
 14                                          )
                        Defendants.          )   [Proposed Order, and declaration of
 15   ____________________________________   )   Douglas J. Rosner filed
                                                 concurrently]
 16
                                                 Hearing Date: April 28, 2020
 17                                              Time: 10:00 a.m.
                                                 Place: 3470 12th St., Riverside, CA
 18                                              92501, Courtroom 3
                                                 Magistrate Judge: Hon. Sheri Pym
 19
                                                 UNDER SUBMISSION
 20
 21
 22
 23
 24
 25
 26   DEFENDANTS’ MOTION TO QUASH PLAINTIFF’S THIRD PARTY SUBPOENA
 27   PRIOR TO A RULE 26(F) CONFERENCE
 28                                          i
Case 2:19-cv-10674-TJH-SP Document 14 Filed 03/27/20 Page 2 of 27 Page ID #:173



  1   TABLE OF CONTENTS                                                                                 PAGE NUMBER
  2   NOTICE OF MOTION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1-3
  3   MEMORANDUM OF POINTS AND AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . 2
  4   I. FACTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
  5   II. Argument .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
  6   A. Fed. R.Civ. P 45 Motion to Quash Subpoena. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
  7   B. Fed. R.Civ. P Motion to Dismiss.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
  8   C. Cobbler sets the standard for bringing torrent infringement lawsuits in the 9th
  9   Circuit and Plaintiff knowingly violates that standard with its pleading. . . . . . . . . . . 13
 10   III. CONCLUSION.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18 - 19
 11
 12                                           TABLE OF AUTHORITIES
 13
 14   Statutes                                                                                                  Page Number
 15   28. U.S.C. § 1338(a). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
 16   Fed. R.Civ. P. 45.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
 17   47 U.S.C. § 551(c)(1)... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
 18   Fed. R.Civ. P. 12(b). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7, 13
 19   Fed. R. Civ. P. 26(c)(1)(A). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
 20   Fed. R. Civ. P. 41. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
 21   ///
 22   ///
 23   ///
 24   ///
 25
 26   DEFENDANTS’ MOTION TO QUASH PLAINTIFF’S THIRD PARTY SUBPOENA
 27   PRIOR TO A RULE 26(F) CONFERENCE
 28                                                                 ii
Case 2:19-cv-10674-TJH-SP Document 14 Filed 03/27/20 Page 3 of 27 Page ID #:174



  1   Cases
  2   Cobbler Nevada, LLC v. Gonzales
  3   901 F.3d 1142 (2018). . . . . . . . . . . . . . . . . . . . . . . . . 2, 3, 4, 9, 11, 13, 14, 16, 17, 18
  4   Strike 3 Holdings, LLC vs. JOHN DOE 73.225.38.130 . . . . . . . . . . . . . . . . . . . . . 2, 3
  5   In Strike 3 Holdings, LLC v. Doe, Case No.: 18cv47-WQH (RBB), 2018 WL 1427002
  6   (S.D. Cal. March 22, 2018. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6 - 7
  7   Strike 3 Holdings, LLC v. Doe, Case No. 3:17-cv-02316-GPC-KSC, 2018 WL
  8   324264, at *3 (S.D. Cal. Jan. 5, 2018.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
  9   Strike 3 Holdings, LLC v. Doe, Civil Action No. 17-cv-2347 (TJK), 2018 WL 385418,
 10   at *2 (D.D.C. Jan. 11, 2018). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
 11   Drummond Co., Inc. v. Collingsworth, 2013 WL 6074157, at *15 (N.D. Cal. Nov. 18,
 12   2013. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
 13   Chevron Corp. v. Donziger, No. 3:12-mc-80237-CRB, 2013 WL 4536808, at *4 (N.D.
 14   Cal. Aug. 22, 2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
 15   Optimize Tech. Solutions, LLC v. Staples, Inc., No. 5:14-mc-80095-LHK, 2014 WL
 16   1477651, at *2 (N.D. Cal. Apr. 14, 2014.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
 17   Arista Records, LLC vs. Doe 3, 604 F.3d 110, 118 (2nd Cir. 2010). . . . . . . . . . . . . . 9
 18   Columbia Ins. Co. v. seescandy.com, 185 F.R.D. 573, 578-80 (N.D. Cal. 1999.). . . . 9
 19   Wakefield v. Thompson, 177 F.3d 1160, 1163 (9th Cir. 1999). . . . . . . . . . . . . . .                                        9
 20   Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980). . . . . . . . . . . . . . . . . . . . . . . 9
 21   Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir.1981). . . . . . . . . . . 10
 22   Buss v. Western Airlines, Inc., 738 F.2d 1053 (9th Cir. 1984), cert. denied, U.S. ,
 23   105 S.Ct. 968, 83 L.Ed.2d 972 (1985).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
 24   ///
 25
 26   DEFENDANTS’ MOTION TO QUASH PLAINTIFF’S THIRD PARTY SUBPOENA
 27   PRIOR TO A RULE 26(F) CONFERENCE
 28                                                                  iii
Case 2:19-cv-10674-TJH-SP Document 14 Filed 03/27/20 Page 4 of 27 Page ID #:175



  1   Cases (Continued)                                                                                        Page Number
  2
  3   Transamerica Corporation v. Transamerica Bancgrowth Corp., 627 F.2d 963
  4   (9th Cir. 1980). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
  5   United States v. Nat’l Med. Enters., Inc., 792 F.2d 906, 912 (9th Cir.1986). . . . . . . 11
  6   Thompson v. Housing Authority of City of Los Angeles, 782 F.2d 829 (1986). . . . . 11
  7   U.S. v. Shaffer Equipment Co., 11 F.3d 450 (4th Cir. 1993) .. . . . . . . . . . . . . . . . . . 11
  8   Anderson v. Air West, Inc., 542 F.2d 522 (9th Cir. 1976). . . . . . . . . . . . . . . . . . . . . 11
  9   Morris v. Morgan Stanley & Co., 942 F.2d 648 (9th Cir. 1991).. . . . . . . . . . . . . . . . 11
 10   Nealey v. Transportacion Maritima Mexicana, S.A., 662 F.2d 1275, 1281
 11   (9th Cir. 1980).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
 12   Hernandez v. City of El Monte, 138 F.3d 393, 401 (9th Cir. 1998) .. . . . . . . . . . 12, 13
 13   Oliva v. Sullivan, 958 F.2d 272 (9th Cir. 1992) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
 14   Chambers v. NASCO, Inc., 501 U.S. 32 (1991). . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
 15   Strike 3 Holdings, LLC v. Doe, 2019 WL 5446239 (D.N.J. Oct. 24, 2019, No. 18-2674
 16   (JHR/JS.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14-15
 17   Wakefield v. Thompson, 177 F.3d 1160, 1163 (9th Cir. 1999) . . . . . . . . . . . . . . . . . 15
 18   Breaking Glass Pictures, LLC v. John and Jane Does 118-162, et al., No.
 19   CV-13-00600-PHX-ROS; 2013 U.S. Dist. LEXIS 106565, 2013 WL 3930474, at *2
 20   (D. Ariz. July 29, 2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15, 17
 21   Criminal Productions, Inc. v. Doe, Case No. 16-cv-2352 WQH (JLB), 2016 U.S. Dist.
 22   LEXIS 154381, 2016 WL 6581850, at *1 (S.D. Cal. Nov. 7, 2016) . . . . . . . . . . 15 - 16
 23   ///
 24   ///
 25
 26   DEFENDANTS’ MOTION TO QUASH PLAINTIFF’S THIRD PARTY SUBPOENA
 27   PRIOR TO A RULE 26(F) CONFERENCE
 28                                                                iv
Case 2:19-cv-10674-TJH-SP Document 14 Filed 03/27/20 Page 5 of 27 Page ID #:176



  1   Cases (Continued)                                                                                           Page Number
  2
  3
  4   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929
  5   (2007). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
  6   Venice PI, LLC v. Huseby, No. C17-1160 TSZ, 2019 U.S. Dist. LEXIS 62856, 2019
  7   WL 1572894, at *1 (W.D. Wash. Apr. 11, 2019) . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
  8   Malibu Media, LLC v. John Doe Subscriber, No. 18C450, 2018 U.S. Dist. LEXIS
  9   207655, 2018 WL 6446404, at *3 (N.D.Ill. Dec. 10, 2018) . . . . . . . . . . . . . . . . . 16-17
 10   Strike 3 Holdings, LLC v. Doe, 351 F. Supp. 3d 160 (D.D.C. 2018) . . . . . . . . . . . . 17
 11   PTG Nevada, LLC v. Chan, No. 16C1621, 2017 U.S. Dist. LEXIS 6276, 2017 WL
 12   168188, at *2 (N.D.Ill. Jan. 17, 2017). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
 13   In re BitTorrent Adult Film Copyright Infringement Cases, 296 F.R.D. 80
 14   (E.D.N.Y. 2012).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
 15   Strike 3 Holdings, LLC v. John Doe, 2019 WL 2996428 (N.D.Cal. July 9, 2019). . . 17
 16   Wright v. Spaulding, 939 F.3d 695,(6th Cir. 2019) . . . . . . . . . . . . . . . . . . . . . . . . . . 18
 17
 18   Treatises and References
 19   9A Charles A. Wright & Arthur R. Miller, Fed. Prac. & Proc. § 2459
 20   3d ed. 2008. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
 21   ///
 22   ///
 23   ///
 24   ///
 25
 26   DEFENDANTS’ MOTION TO QUASH PLAINTIFF’S THIRD PARTY SUBPOENA
 27   PRIOR TO A RULE 26(F) CONFERENCE
 28                                                                  v
Case 2:19-cv-10674-TJH-SP Document 14 Filed 03/27/20 Page 6 of 27 Page ID #:177



  1   Douglas J. Rosner, ESQ., SBN 094466
      rosnerlaw@earthlink.net
  2   LAW OFFICES OF DOUGLAS JOSEPH ROSNER
      2625 Townsgate Road, Suite 330
  3   Westlake Village, California 91361
      Telephone No. (818) 501-8400
  4   Facsimile No.: (818) 880-4485
      Attorney for Defendant identified as IP Subscriber
  5   address 75.84.181.123
  6
  7                          UNITED STATES DISTRICT COURT
  8            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  9
 10    STRIKE 3 HOLDINGS, LLC,                  )    Case No. 2:19-cv-10674-TJH (SPx)
                                                )    Assigned to the Hon. Terry J. Hatter
 11                          Plaintiff,         )    Jr.
                   vs.                          )
 12                                             )    Defendant’s Notice of Motion to
       JOHN DOE subscriber assigned IP          )    Quash Plaintiff’s Third Party
 13    address 75.84.181.123,                   )    Subpoena Prior to a Rule 26(f)
                                                )    Conference
 14                   Defendants.               )
       _______________________________          )    [Proposed Order, and declaration of
 15                                                  counsel filed concurrently]

 16                                                  Hearing Date: April 28, 2020
                                                     Time: 10:00 a.m.
 17                                                  Place: 3470 12th St., Riverside, CA
                                                     92501, Courtroom 3
 18                                                  Magistrate Judge: Hon. Sheri Pym
 19
 20
 21         PLEASE TAKE NOTICE that on April 28, 2020 at 10:00 a.m. or as soon
 22   thereafter as the case may be heard at George E. Brown, Jr. Federal Building and,
 23   United States Courthouse, 3470 12th St., Riverside, CA 92501, Courtroom 3, 3rd,
 24   Floor the Honorable Sheri Pym presiding Defendant identified as IP Subscriber address
 25   75.84.181.123 will and hereby does move the Court, pursuant to pursuant to Rules 45
 26
 27   DEFENDANT’S NOTICE OF MOTION TO QUASH PLAINTIFF’S THIRD PARTY
 28   SUBPOENA PRIOR TO A RULE 26(F) CONFERENCE                                  Page 1 of 3
Case 2:19-cv-10674-TJH-SP Document 14 Filed 03/27/20 Page 7 of 27 Page ID #:178



  1   and 41 of the Federal Rules of Civil Procedure for an order granting the Motion To
  2   Quash subpoena to Defendant's internet service provider (ISP).
  3         The motion is based on the grounds that Plaintiff is:
  4         (1) abusing legal process across the United States -particularly in Florida State
  5   courts;
  6         (2) unreasonably delaying the prosecution of their alleged case of copyright
  7   infringement by filing first in Florida State Court and then dismissing their case when
  8   when their “bill of discovery” is sought to be quashed by the Defendant;
  9         (3) causing unreasonable costs and burden on Defendant by having to challenge
 10   the same type of action that seeks their name and address both in a Florida State Court
 11   and then in this Court while knowing all along they should have filed first in this Court.
 12         When they do, Plaintiff and their Florida counsel dismiss their case. This is
 13   improper game playing with the Court system and constitutes a willful abuse of legal
 14   process;
 15         (4) unreasonably delaying in a manner that causes prejudice to Defendant in that
 16   this scheme causes potential evidence to be lost due to the intentional improper
 17   forum-shopping by Plaintiff that has delayed the bringing of this case;
 18         (5) Plaintiff’s complaint, as it stands, cannot withstand a motion to dismiss
 19   because Plaintiff has no evidence whatsoever that the Defendant, a internet subscriber,
 20   is also a copyright infringer. This case would thus be dismissed pursuant to Cobbler
 21   Nevada, LLC v. Gonzales 901 F.3d 1142 (2018) and a rule 12(b) motion to dismiss,
 22   even if Plaintiff were allowed to obtain a name and address of the Defendant. Thus, per
 23   case law, they are not entitled to early discovery, especially under these circumstances.
 24   ///
 25   ///
 26
 27   DEFENDANT’S NOTICE OF MOTION TO QUASH PLAINTIFF’S THIRD PARTY
 28   SUBPOENA PRIOR TO A RULE 26(F) CONFERENCE                                     Page 2 of 3
Case 2:19-cv-10674-TJH-SP Document 14 Filed 03/27/20 Page 8 of 27 Page ID #:179



  1                             LOCAL RULE 7-3 COMPLIANCE
  2         This motion is made following Defendants' attempt to comply with the meet and
  3   confer obligations with opposing counsel pursuant to L.R. 7-3. On March 24, 2020,
  4   after Mr. Rosner was retained and became familiar with this matter, sent via email and
  5   telecopier to Mr. Bandlow, letter, setting forth the issues and attempting to solicit a
  6   response to conduct a meaningful discussion. Mr. Bandlow responded the next day and
  7   it clear that we are unable to reach a resolution.
  8
  9   DATED: March 27, 2020
 10
 11                       LAW OFFICES OF DOUGLAS JOSEPH ROSNER
 12
 13                               /s/ Douglas J. Rosner
                                 _________________
 14                       By:    DOUGLAS J. ROSNER
                                 SBN 094466
 15                              2625 Townsgate Road, Suite 330
                                 Westlake Village, California 91302
 16                              Telephone No. (818) 501-8400
                                 email: rosnerlaw@earthlink.net
 17                              Attorney for internet subscriber
                                 assigned IP address 75.84.181.123
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27   DEFENDANT’S NOTICE OF MOTION TO QUASH PLAINTIFF’S THIRD PARTY
 28   SUBPOENA PRIOR TO A RULE 26(F) CONFERENCE                                      Page 3 of 3
Case 2:19-cv-10674-TJH-SP Document 14 Filed 03/27/20 Page 9 of 27 Page ID #:180



  1 Douglas J. Rosner, ESQ., SBN 094466
    rosnerlaw@earthlink.net
  2 LAW OFFICES OF DOUGLAS JOSEPH ROSNER
    2625 Townsgate Road, Suite 330
  3 Westlake Village, California 91361
    Telephone No. (818) 501-8400
  4 Facsimile No.: (818) 880-4485
  5   Attorney for Defendant identified as IP Subscriber
      address 75.84.181.123
  6
  7
                             UNITED STATES DISTRICT COURT
  8
               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  9
 10
       STRIKE 3 HOLDINGS, LLC,                   )   Case No. 2:19-cv-10674-TJH (SPx)
 11                                              )   Assigned to the Hon. Terry J. Hatter
                             Plaintiff,          )   Jr.
 12                 vs.                          )
                                                 )
 13    JOHN DOE subscriber assigned IP           )   Defendant’s Motion to Quash
       address 75.84.181.123,                    )   Plaintiff’s Third Party Subpoena
 14                                              )
                          Defendants.            )   [Proposed Order, and declaration of
 15                                              )   Douglas J. Rosner filed
       _____________________________             )   concurrently]
 16
                                                     Hearing Date: April 28, 2020
 17                                                  Time: 10:00 a.m.
                                                     Place: 3470 12th St., Riverside, CA
 18                                                  92501, Courtroom 3
                                                     Magistrate Judge: Hon. Sheri Pym
 19
                                                     UNDER SUBMISSION
 20
 21
 22
 23
 24
 25
 26
 27   DEFENDANT’S MOTION TO QUASH PLAINTIFF’S THIRD PARTY SUBPOENA
 28                                                              Page 1 of 19
Case 2:19-cv-10674-TJH-SP Document 14 Filed 03/27/20 Page 10 of 27 Page ID #:181



   1                  MEMORANDUM OF POINTS AND AUTHORITIES
   2                                           I. FACTS
   3         Starting around 2017 and through mid 2019, Plaintiff Strike 3 Holdings, LLC
   4   (“Strike 3”) filed in numerous United State district courts about 3000 separate
   5   copyright infringement actions. On or about September 23, 2019 something changed,
   6   Strike 3 changed its tactics and started to file its actions against Unknown Infringers
   7   Identified on Exhibit A in Florida Miami-Dade 11th Judicial Cir. (“Florida Action(s)”).
   8         In these Florida Actions, Plaintiff seeks to identify the name and address of
   9   certain Internet subscribers by alleging that the tortious acts took place within Florida.
  10   Plaintiff claims Defendants each used BitTorrent websites to access, download, and
  11   distribute Plaintiff’s motion pictures accessible in Miami-Dade County. (Exhibit A ¶6.)
  12   Never mind that Plaintiff using geolocation technology identified this Central District as
  13   the proper jurisdiction. (Exhibit B ¶10.)
  14         The question is why?
  15         First Plaintiff is reeling from at least two recent legal developments. The decision
  16   in Cobbler Nevada, LLC v. Gonzales, 901 F.3d 1142 (2018) and the order by Judge
  17   Zilly in the matter of Strike 3 Holdings, LLC vs. JOHN DOE 73.225.38.130 (“Zilly
  18   Order”).
  19         As to Cobbler, to bring a complaint against the subscriber for copyright
  20   infringement Plaintiff has been burdened by having to show “something more” than the
  21   sole fact that an internet subscriber has an internet account (Cobbler, 1145, 1148.)
  22   Plaintiff’s complaint contains form conclusory and unsupported allegations that an
  23   internet subscriber at a particular IP address has committed infringement on a
  24   widespread scale. Yet, Plaintiff makes these allegations having not knowing if the
  25   subscriber is also the infringer. Cobbler said this type of pleading does not pass muster
  26
  27   DEFENDANT’S MOTION TO QUASH PLAINTIFF’S THIRD PARTY SUBPOENA
  28                                                                 Page 2 of 19
Case 2:19-cv-10674-TJH-SP Document 14 Filed 03/27/20 Page 11 of 27 Page ID #:182



   1   and is subject to a motion to dismiss. (Cobbler, 1146.) Plaintiff does not, and cannot
   2   allege the “something more” required by Cobbler. The complaint, as is, is deficient and
   3   subject to a motion to dismiss. This herein action being the second time this case has
   4   been filed against John Doe subscriber assigned IP address 75.84.181.123
   5   (“Defendant”), Plaintiff seeks to delay, harass and intimidate Defendant into a
   6   settlement.
   7         Next, as to Zilly’s Order granting summary judgment in favor of John Doe,
   8   Judge Zilly found that Strike 3 failed to bear “the burden of proof with respect to
   9   infringement” (Exhibit C, 10:21.) Citing Cobler the court found that the Plaintiff has
  10   failed to provide “no evidence that John Doe copied any of Strike 3 copyrighted motion
  11   pictures. At most, Strike 3 has shown that an entity with access to the IP address
  12   73.225.38.130 downloaded certain materials identified by the ‘Hash’ sequences listed
  13   in Exhibit A to the Complaint. Strike 3 cannot link John Doe to the activity associated
  14   with the IP address...” . (Exhibit C, 11:6-10.) Plaintiff “has now abandoned any
  15   assertion that the items allegedly transferred over the BitTorrent system were
  16   themselves copyrighted motion pictures or viewable pieces thereof, as opposed to
  17   simply non-copyrightable data that may be used to find certain motion pictures and/or
  18   their constituent parts within the BitTorrent network.” (Exhibit C, 11:11-14-12:1.)
  19         Commencing September 27, 2019, Plaintiff, in an attempt to circumvent the
  20   Federal law and seek a unique way to accumulate as many leads as possible to unmask
  21   internet subscribers and to extract court settlement demands, has employed a new
  22   litigation tactic. This new tactic involves Plaintiff using a Florida law firm to file in the
  23   County Court in Miami-Dade County, Florida. Plaintiff seeks a “bill of discovery”
  24   which is designed to unmask the internet subscriber and invade their privacy. This is
  25   improper because Federal courts have original and exclusive jurisdiction over civil
  26
  27   DEFENDANT’S MOTION TO QUASH PLAINTIFF’S THIRD PARTY SUBPOENA
  28                                                                   Page 3 of 19
Case 2:19-cv-10674-TJH-SP Document 14 Filed 03/27/20 Page 12 of 27 Page ID #:183



   1   actions arising under federal copyright law 28. U.S.C. § 1338(a).
   2          The Florida state court cases have been filed in mass. In the first of the Florida
   3   Actions, filed September 23, 2019, approximately 45 separate Doe Defendants’ IP
   4   addresses were requested. (Declaration of Douglas J. Rosner “Rosner Dec.” , ¶¶4, 9-
   5   10.)
   6          By October 2, 2019, Plaintiff filed a Florida Action concerning Defendant which
   7   included a request for approximately 89 additional Doe Defendants’ IP addresses. In
   8   sum, Plaintiff files one complaint in Florida instead of 89 separate complaints in
   9   Federal Court. (Rosner Dec., ¶¶5-6.)
  10          These Florida Actions allege the same form claims of copyright infringement and
  11   seek a “bill of discovery” to obtain the name and address of internet subscribers for the
  12   purpose of unmasking their identities for future settlement. Plaintiff does not know if
  13   these subscribers are also infringers of their adult movies “Blacked, Tushy, and Vixen”.
  14   It is a matter of speculation. Cobbler demands more than plausibility it demands
  15   something more than just suing an internet subscriber.
  16          After each subscriber retains counsel in Florida and challenges these Florida
  17   Actions on the grounds of venue and jurisdiction Plaintiff dismisses their case in the
  18   state court.
  19          As to Defendant, Plaintiff admitted there is no venue or jurisdiction in Florida,
  20   their use of geolocation technology traced Defendant “physical address to this
  21   District.” (Exhibit B, ¶10.) Thus, Plaintiff knew or should have known their actions in
  22   filing a state court copyright-related action is not proper. Yet, they still challenge the
  23   Defendant to file a response to object to the Plaintiff’s actions in Florida and force
  24   Defendant to incur more fees and costs.
  25   ///
  26
  27   DEFENDANT’S MOTION TO QUASH PLAINTIFF’S THIRD PARTY SUBPOENA
  28                                                                  Page 4 of 19
Case 2:19-cv-10674-TJH-SP Document 14 Filed 03/27/20 Page 13 of 27 Page ID #:184



   1         Then, after failing in the Florida Action, Plaintiff pursues Defendant, a second
   2   time in California. The Florida Action offers nothing that Plaintiff cannot get in a
   3   federal case.
   4         This type of forum shopping is completely improper and abuses the legal process
   5   and causes additional costs and delays and potential for lost evidence at the ISP level.
   6         Second, by filing the Florida Actions Plaintiff saves substantial money in costs.
   7   When seeking the identity of and naming numerous Does with different IP addresses,
   8   filing only one action in Florida is less expensive than filing than multiple actions in
   9   federal court. In their first Florida Action, Plaintiff listed 45 discrete addresses and 90
  10   in this herein action. (Rosner Dec., ¶¶ 6, 9-10.) As of this date Plaintiff has filed at
  11   least 45 Florida Actions. (Rosner Dec., ¶12 .)
  12         Third, it would be easier to increase the probability of early settlements if Doe
  13   defendants are forced to hire a Florida attorney to object to the Bill of Discovery. Then
  14   if the doe defendant failed to settle they would be forced to defend again in Federal
  15   District Court. For this reason, the doe defendant, probably not liable for copy
  16   infringement claim, chooses to pay the money to Plaintiff rather than defending first in
  17   Florida and then in their local Federal District Court.
  18         This conduct is highly irregular, and the Courts have the inherent power to quash
  19   the subpoena under these circumstances, and further under its rules of equity to dismiss
  20   this case with prejudice.
  21         This case being the second time this case has been filed against Defendant,
  22   Plaintiff seeks to delay, harass and intimidate Defendant into a settlement.
  23   ///
  24   ///
  25   ///
  26
  27   DEFENDANT’S MOTION TO QUASH PLAINTIFF’S THIRD PARTY SUBPOENA
  28                                                                  Page 5 of 19
Case 2:19-cv-10674-TJH-SP Document 14 Filed 03/27/20 Page 14 of 27 Page ID #:185



   1                                       II. ARGUMENT
   2   A. Fed. R.Civ. P. 45 Motion to Quash Subpoena
   3          On timely motion, the court for the district where compliance is required must
   4   quash or modify a subpoena that:
   5          “(iii) requires disclosure of privileged or other protected matter, if no exception
   6   or waiver applies; or (iv) subjects a person to undue burden.” (Under Fed. R.Civ. P. 45
   7   (3) (A) (iii) (iv).)
   8          Here, Plaintiff seeks to violate Defendant’s right of privacy under the Federal
   9   Cable Privacy Act by unmasking their identity and seeking their name and address for
  10   the sole purpose of obtaining their name and address and then harassing them in pursuit
  11   of a settlement. All this, in spite of having no actual evidence that Defendant is an
  12   infringer of their adult films and videos.
  13         The Court should not fuel and support this speculation and is not required to do
  14 so. Moreover, under these special circumstances, taking two bites of the apple - forum
  15 shopping - forcing Defendant to file a second motion to quash creates an undue burden
  16 and risks ISP evidence being lost. Even Strike 3 in its own pleading states that ISP
  17 information is limited in duration which makes it important to move fast for early
  18 discovery (Exhibit E, 2:¶1.)
  19         Yet, Plaintiff by filing a Florida Action, having no intention of pursuing, and has
  20 not pursued when challenged, does nothing more than abuse the process, and cause
  21 further delay in the case.
  22         Strike 3 Holdings, LLC v. Doe, Case No.: 18cv47-WQH (RBB), 2018 WL
  23 1427002 * 1 (S.D. Cal. March 22, 2018.) noted:
  24 ///
  25 ///
  26
  27   DEFENDANT’S MOTION TO QUASH PLAINTIFF’S THIRD PARTY SUBPOENA
  28                                                                 Page 6 of 19
Case 2:19-cv-10674-TJH-SP Document 14 Filed 03/27/20 Page 15 of 27 Page ID #:186



   1        “The Cable Privacy Act generally prohibits a cable operator from disclosing
   2 “personally identifiable information concerning any subscriber without the prior written
   3 or electronic consent of the subscriber concerned ....” 47 U.S.C.A. § 551(c)(1)
   4 (West 2014.)” While the Communications Act does not establish that a subscriber has
   5 an absolute right to privacy in the discovery context, the Act and its notice provisions
   6 are worth considering. (See, e.g., Strike 3 Holdings, LLC v. Doe, Case No.
   7 3:17-cv-02316-GPC-KSC, 2018 WL 324264, at *3 (S.D. Cal. Jan. 5, 2018.))
   8 (explaining that the Act “generally prohibits cable operators from disclosing personally
   9 identifiable information regarding subscribers without the prior written or electronic
  10 consent of the subscriber,” Strike 3 Holdings’ John Doe copyright lawsuits raise unique
  11 privacy concerns. The John Doe subscriber may not be the individual who infringed
  12 upon Strike 3’ copyright. The “true infringer could just as easily be a third party who
  13 had access to the internet connection, such as a son or daughter, houseguest, neighbor,
  14 or customer of a business offering an internet connection.” (Strike 3 Holdings, LLC v.
  15 Doe, Civil Action No. 17-cv-2347 (TJK), 2018 WL 385418, at *2 (D.D.C. Jan. 11,
  16 2018).) Also, there is a “real risk that defendants might be falsely identified and forced
  17 to defend themselves against unwarranted allegations” and that “the innocent defendant
  18 may be coerced into an unjust settlement with the plaintiff to prevent the dissemination
  19 of publicity surrounding unfounded allegations.” (Id.) Anonymity may be necessary to
  20 preserve privacy in a matter of a sensitive and highly personal nature—especially when
  21 the actual infringer cannot be determined based on the subscriber information alone.
  22        The Courts do not have to force one to comply with a subpoena where the
  23 complaint is subject to a motion to dismiss and would be subject to dismissal under Fed.
  24 R.Civ. P. 12(b), especially where important privacy interests are at stake. If the Florida
  25 Action was proper, they should fight it in Florida instead of raising costs, delaying this
  26
  27   DEFENDANT’S MOTION TO QUASH PLAINTIFF’S THIRD PARTY SUBPOENA
  28                                                                Page 7 of 19
Case 2:19-cv-10674-TJH-SP Document 14 Filed 03/27/20 Page 16 of 27 Page ID #:187



   1 action, and taking another bite at the apple in this Court alleging the same thing. Another
   2 federal court case supports this position, in (Drummond Co., Inc. v. Collingsworth,
   3 2013 WL 6074157, at *15 (N.D. Cal. Nov. 18, 2013) the Court noted:
   4        Generally, “a party has no standing to seek to quash a subpoena issued to
   5 someone who is not a party to the action, unless the objecting party claims some
   6 personal right or privilege with regard to the documents sought.” (Drummond Co., Inc.
   7 v. Collingsworth, 2013 WL 6074157, at *15 (N.D. Cal. Nov. 18, 2013) (quoting 9A
   8 Charles A. Wright & Arthur R. Miller, Fed. Prac. & Proc. § 2459 (3d ed. 2008)). If
   9 good cause is shown, a court may “issue an order to protect a party or person from
  10 annoyance, embarrassment, oppression, or undue burden or expense, including . . .
  11 forbidding the disclosure or discovery.” (Fed. R. Civ. P. 26(c)(1)(A).) The moving
  12 party bears the burden of persuasion on a motion to quash, but the party issuing the
  13 subpoena must demonstrate that the discovery is relevant. (See, e.g., Chevron Corp. v.
  14 Donziger, No. 3:12-mc-80237-CRB, 2013 U.S. Dist. LEXIS 119622, 2013 WL
  15 4536808, at *4 (N.D. Cal. Aug. 22, 2013) (citation omitted); see also Optimize Tech.
  16 Solutions, LLC v. Staples, Inc., No. 5:14-mc-80095-LHK, 2014 U.S. Dist.LEXIS
  17 52214, 2014 WL 1477651, at *2 (N.D. Cal. Apr. 14, 2014).)
  18        Again, by filing two actions pursuing one goal – unmasking an internet
  19 subscriber- and not knowing if an infringer or not, invades privacy, wastes judicial
  20 resources, and being improper, is subject to denial of early discovery and granting this
  21 motion to quash as a result. Defendant has made the case that this is improper, Plaintiff
  22 is forced to explain why: 1) two bites at the apple are necessary even when it causes
  23 prejudicial harm to internet subscribers who may not be infringers at all; and 2) suing
  24 persons in Florida state court when Plaintiff knows in advance the Defendant lives in
  25 California and is not subject to Florida jurisdiction. This litigation gamesmanship and
  26
  27   DEFENDANT’S MOTION TO QUASH PLAINTIFF’S THIRD PARTY SUBPOENA
  28                                                               Page 8 of 19
Case 2:19-cv-10674-TJH-SP Document 14 Filed 03/27/20 Page 17 of 27 Page ID #:188



   1 abuse has to stop.
   2        Courts recognize also that a Defendant has standing to challenge a subpoena
   3 directed toward their ISP. (See Arista Records, LLC vs. Doe 3, 604 F.3d 110, 118 (2nd
   4 Cir. 2010).) Moreover, in evaluating whether a plaintiff establishes good cause to learn
   5 the identity of a Doe defendant through early discovery, courts examine whether the
   6 plaintiff:
   7        (1) identifies the Doe defendant with sufficient specificity that the court can
   8 determine that the defendant is a real person who can be sued in federal court, (2)
   9 recounts the steps taken to locate and identify the defendant, (3) demonstrates that the
  10 action can withstand a motion to dismiss, and (4) shows that the discovery is reasonably
  11 likely to lead to identifying information that will permit service of process. (Columbia
  12 Ins. Co. v. seescandy.com, 185 F.R.D. 573, 578-80 (N.D. Cal. 1999.)) (citations
  13 omitted). “‘[W]here the identity of the alleged defendant[ ][is] not [ ] known prior to the
  14 filing of a complaint[,] the plaintiff should be given an opportunity through discovery to
  15 identify the unknown defendants, unless it is clear that discovery would not uncover the
  16 identities, or that the complaint would be dismissed on other grounds.”’ (Wakefield v.
  17 Thompson, 177 F.3d 1160, 1163 (9th Cir. 1999) (quoting Gillespie v. Civiletti, 629 F.2d
  18 637, 642 (9th Cir. 1980).)
  19        Again, Plaintiff is resorting to filing their state court “bill of discovery” in Florida,
  20 precisely because they know they cannot meet the high-bar standards set by Cobbler
  21 and cannot allege the something more to get past a Motion to Dismiss in the 9th Circuit.
  22 If they cannot establish their claim, in this second action, beyond more than pure
  23 speculation or plausibility as they say, if they cannot get past Cobbler they have no right
  24 to proceed with early discovery. Plaintiff must show, if it can, how it can overcome this
  25 standard and courts have recognized that Cobbler should not be limited to motion to
  26
  27   DEFENDANT’S MOTION TO QUASH PLAINTIFF’S THIRD PARTY SUBPOENA
  28                                                                   Page 9 of 19
Case 2:19-cv-10674-TJH-SP Document 14 Filed 03/27/20 Page 18 of 27 Page ID #:189



   1 dismiss cases.
   2 B. Fed. R. Civ. P. 41 Motion to Dismiss
   3        Plaintiff’s intentional and frivolous delay in filing the state court action, then
   4 dismissing once challenged there subjects their current complaint to be dismissed under
   5 Rule 41(a) as a failure to follow federal rules and for unreasonably delaying this action
   6 causing harm, prejudice, annoyance, and harassment to Defendant.
   7        Under Fed. R. Civ. P. 41:
   8        “(b) Involuntary Dismissal; Effect. If the plaintiff fails to prosecute or to comply
   9 with these rules or a court order, a defendant may move to dismiss the action or any
  10 claim against it. Unless the dismissal order states otherwise, a dismissal under this
  11 subdivision (b) and any dismissal not under this rule—except one for lack of
  12 jurisdiction, improper venue, or failure to join a party under Rule 19—operates as an
  13 adjudication on the merits.”
  14        Fed. R. Civ. P. 41(b) authorizes a district court to dismiss a complaint with
  15 prejudice for failure to comply with Rule 8(a). (Nevijel v. North Coast Life Ins. Co., 651
  16 F.2d 671, 673 (9th Cir.1981).)
  17        Courts have repeatedly upheld the imposition of the sanction of dismissal for
  18 failure to comply with pretrial procedures mandated by local rules and court orders. (See
  19 Buss v. Western Airlines, Inc., 738 F.2d 1053 (9th Cir. 1984), cert. denied, U.S. ,
  20 105 S.Ct. 968, 83 L.Ed.2d 972 (1985); Transamerica Corporation v. Transamerica
  21 Bancgrowth Corp., 627 F.2d 963, 966 (9th Cir. 1980).)
  22        As such, when violating clearly established rules, and forum-shopping, this action
  23 should be dismissed. There is no minimum case age to bring a Rule 41(b) motion.
  24        Given Plaintiff’s counsel experience in these matters, and their clear
  25 understanding of the requirements of the Cobbler case, this can only be seen as willful
  26
  27   DEFENDANT’S MOTION TO QUASH PLAINTIFF’S THIRD PARTY SUBPOENA
  28                                                                  Page 10 of 19
Case 2:19-cv-10674-TJH-SP Document 14 Filed 03/27/20 Page 19 of 27 Page ID #:190



   1 and in bad faith bringing not one but two actions when it knew there was no proper
   2 purpose for the first action, and Cobbler standards cannot be met in the second action.
   3        “The sanction of dismissal should be imposed only if the deceptive conduct is
   4 willful, in bad faith, or relates to the matters in controversy in such a way as to interfere
   5 with the rightful decision of the case.” (United States v. Nat'l Med. Enters., Inc., 792
   6 F.2d 906, 912 (9th Cir.1986).)
   7        Further legal authority for dismissal with prejudice, can be found in sanctions for
   8 a “pattern of dilatory conduct.” (See Thompson v. Housing Authority of City of Los
   9 Angeles, 782 F.2d 829, 831-832 (1986).) The court has the inherent power to dismiss
  10 cases to “impose order, respect, and decorum” in judicial proceedings, U.S. v. Shaffer
  11 Equipment Co., 11 F.3d 450, 461 (4th Cir. 1993) held that:
  12        “Due to the very nature of the court as an institution, it must and does have an
  13 inherent power to impose order, respect, decorum, silence, and compliance with lawful
  14 mandates. This power is organic, without need of a statute or rule for its definition, and
  15 it is necessary to the exercise of all other powers.” (id.)
  16        Plaintiff’s tactic of improperly filing two cases and forcing Defendant to quash
  17 both have caused unreasonable delay and evidence a failure to properly prosecute this
  18 alleged action against the internet subscriber. The law presumes prejudice from
  19 unreasonable delay. (Anderson v. Air West, Inc., 542 F.2d 522, 524 (9th Cir. 1976);
  20 Morris v. Morgan Stanley & Co., 942 F.2d 648, 652 (9th Cir. 1991) (as amended.))
  21 (presuming from elapsed time that defendants’ ability to defend a case has been
  22 prejudiced). Plaintiff improperly filing two cases forcing Defendant to file motions to
  23 quash both. Combined, this has caused unreasonable delay and delay evidence a failure
  24 to properly prosecute this alleged action against the internet subscriber. The law
  25 presumes prejudice from unreasonable delay.
  26
  27   DEFENDANT’S MOTION TO QUASH PLAINTIFF’S THIRD PARTY SUBPOENA
  28                                                                 Page 11 of 19
Case 2:19-cv-10674-TJH-SP Document 14 Filed 03/27/20 Page 20 of 27 Page ID #:191



   1        Under the law, Plaintiff must show some non-frivolous reason for their delay.
   2 Indeed filing this second action without defending the quash motion on the first and
   3 challenging subscribers to move to quash once again shows Plaintiff is only trying to
   4 build a lead bank of internet subscribers to unmask their identity and harass Defendant
   5 into a settlement.
   6        A plaintiff may proffer an excuse for delay that, if “anything but frivolous,” shifts
   7 the burden of production to the defendant to show at least some actual prejudice. If it
   8 does, the plaintiff must persuade the court that the claims of prejudice are illusory or
   9 relatively insignificant in light of his excuse. (Nealey v. Transportacion Maritima
  10 Mexicana, S.A., 662 F.2d 1275, 1281 (9th Cir. 1980)). (See also Hernandez v. City of
  11 El Monte, 138 F.3d 393, 401 (9th Cir. 1998). ) (reiterating that the burden of production
  12 shifts to the defendant to show at least some actual prejudice only after the plaintiff has
  13 given a non-frivolous excuse for delay.) Plaintiff has no non-frivolous explanation.
  14        This prejudice to Defendant is clear, presumed, and real in both costs, potential
  15 loss of evidence. Defendant was asked to file quash motions not once but twice.
  16 Further, the Defendant was further harassed by facing two attempts to unmask their
  17 identity. In this circumstance prejudice, delay, and excuse all inform the district court’s
  18 discretion. Prejudice normally consists of loss of evidence and memory.
  19        The Plaintiff was judge shopping. The El Monte case is also telling:
  20        “Our case law supports the proposition that a district court has the inherent power
  21 sua sponte to dismiss an action for judge-shopping. In Oliva v. Sullivan, 958 F.2d 272
  22 (9th Cir. 1992), for example, we held that ‘[d]istrict courts have inherent power to
  23 control their dockets and may impose sanctions, including dismissal, in the exercise of
  24 that discretion.’ (Id., 273) (reviewing the district court's sua sponte dismissal for lack of
  25 prosecution) (El Monte, 398.)
  26
  27   DEFENDANT’S MOTION TO QUASH PLAINTIFF’S THIRD PARTY SUBPOENA
  28                                                                 Page 12 of 19
Case 2:19-cv-10674-TJH-SP Document 14 Filed 03/27/20 Page 21 of 27 Page ID #:192



   1        The Supreme Court has also stated that a “primary aspect” of every federal
   2 court’s inherent power is “the ability to fashion an appropriate sanction for conduct
   3 which abuses the judicial process.” (Chambers v. NASCO, Inc., 501 U.S. 32, 44-45
   4 (1991).) Judge-shopping clearly constitutes “conduct which abuses the judicial
   5 process.” The district court’s inherent power to impose dismissal or other appropriate
   6 sanctions therefore must include the authority to dismiss a case for judge-shopping, akin
   7 to what Plaintiff is doing, looking for a receptive legal venue to use the Courts as
   8 collection arm to their business regardless of the impact on justice and rule of law.
   9        Thus, the Court is empowered to investigate and scrutinize the litigation tactic
  10 being employed, and to stop this abuse of process and tactic forcing people to lose
  11 respect for the legal system, and to dismiss this case under Rule 41. Plaintiff’s mass
  12 filings in Florida are “vexatious” in that they have no intent to pursue any case that is
  13 challenged with a motion to quash.
  14 C. Cobbler sets the standard for bringing torrent infringement lawsuits in the 9th
  15 Circuit and Plaintiff knowingly violates that standard with its pleading.
  16        As noted above, Plaintiff is an habitual filer of John Doe lawsuits against internet
  17 subscribers. They do not know if the subscriber is also an infringer. This is speculation
  18 and this herein action is not able to meet the Cobbler standards, and is thus open to a
  19 motion to dismiss under Rule 12(b). As noted above, if Plaintiff cannot show it can
  20 withstand a motion to dismiss, it should not be permitted to engage in early discovery as
  21 they are seeking to do, much less with this legal tactic employed in the Florida Actions.
  22 As the Court held in Cobbler:
  23        “The district court properly dismissed Cobbler Nevada’s claims. The direct
  24 infringement claim fails because Gonzales’s status as the registered subscriber of an
  25 infringing IP address, standing alone, does not create a reasonable inference that he is
  26
  27   DEFENDANT’S MOTION TO QUASH PLAINTIFF’S THIRD PARTY SUBPOENA
  28                                                                Page 13 of 19
Case 2:19-cv-10674-TJH-SP Document 14 Filed 03/27/20 Page 22 of 27 Page ID #:193



   1 also the infringer. Because multiple devices and individuals may be able to connect via
   2 an IP address, simply identifying the IP subscriber solves only part of the puzzle. A
   3 plaintiff must allege something more to create a reasonable inference that a subscriber is
   4 also an infringer. Nor can Cobbler Nevada succeed on a contributory infringement
   5 theory because, without allegations of intentional encouragement or inducement of
   6 infringement, an individual’s failure to take affirmative steps to police his internet
   7 connection is insufficient to state a claim.
   8        Here, in this case as in the Florida Action involving Defendant, there is nothing
   9 more than form complaints. Plaintiff is fishing around to see if they can unmask the
  10 identity of an internet subscriber and force them into a settlement. This is probably why
  11 the prestigious IP firm of Fox Rothschild, who formerly filed these lawsuits, and where
  12 Plaintiff counsel previously worked, no longer associates with these cases. Certainly, it
  13 would not endorse a litigation tactic of this nature and geographical scope, coast to coast
  14 forum shopping.
  15        Legal precedent supports rejecting Plaintiff’s request for early discovery and
  16 quashing the subpoena and dismissing their case with prejudice. Strike 3 Holdings, LLC
  17 v. Doe, 2019 WL 5446239 * 6 (D.N.J. Oct. 24, 2019, No. 18-2674 (JHR/JS) held that:
  18        “Good Cause Does Not Exist for Expedited Discovery Because Strike 3 Does
  19 Not Plead a Cognizable Claim, i.e., its Complaints are Futile. The most fundamental
  20 reason the Court denies Strike 3’s request for expedited discovery, and why the Court
  21 concludes its discovery requests are not reasonable, is that Strike 3 does not plead a
  22 cognizable claim in its complaints. It would be anomalous to authorize discovery based
  23 on a John Doe complaint that does not pass muster under FED. R. CIV. P. 12(b)(6), in
  24 order to permit Strike 3 to name an individual subscriber who then files a meritorious
  25 motion to dismiss. Especially in the John Doe context where a complaint must be
  26
  27   DEFENDANT’S MOTION TO QUASH PLAINTIFF’S THIRD PARTY SUBPOENA
  28                                                                 Page 14 of 19
Case 2:19-cv-10674-TJH-SP Document 14 Filed 03/27/20 Page 23 of 27 Page ID #:194



   1 carefully scrutinized and a viable defendant is not present to challenge the complaint, it
   2 is unreasonable to authorize Strike 3 to bootstrap discovery onto a futile complaint. This
   3 is not consistent with the guidepost that the Federal Rules “should be construed,
   4 administered, and employed by the court and the parties to secure the just, speedy, and
   5 inexpensive determination of every action and proceeding.” FED. R. CIV. P. 1.
   6        The Court understands that in the present context it is not deciding a motion to
   7 dismiss. However, if the Court did not examine the futility of a John Doe complaint it
   8 would create too great of an opportunity for trickery and gamesmanship. Further, in the
   9 context of deciding whether expedited discovery should be granted, futility is a relevant
  10 consideration in a totality of the circumstance analysis. The Court's sentiment is
  11 supported by other opinions. Wakefield v. Thompson, 177 F.3d 1160, 1163 (9th Cir.
  12 1999) (discovery to identify a defendant is not appropriate when “the complaint would
  13 be dismissed on other grounds.”); Breaking Glass Pictures, LLC v. John and Jane Does
  14 118-162, et al., No. CV-13-00600-PHX-ROS; 2013 U.S. Dist. LEXIS 106565, 2013
  15 WL 3930474, at *2 (D. Ariz. July 29, 2013) (“Early discovery is not appropriate when
  16 the complaint would be dismissed on other grounds.”); Criminal Productions, Inc. v.
  17 Doe, Case No. 16-cv-2352 WQH (JLB), 2016 U.S. Dist. LEXIS 154381, 2016 WL
  18 6581850, at *1 (S.D. Cal. Nov. 7, 2016) (citation and quotation omitted (in order to
  19 decide if good cause exists to grant expedited discovery, the plaintiff “should establish
  20 to the Court's satisfaction that plaintiff's suit against defendant could withstand a motion
  21 to dismiss.”)).
  22        Here, Plaintiff’s complaint cannot meet the Cobbler standards. Plaintiff is only
  23 fishing around to unmask the identity of the internet subscribers and invade their privacy
  24 protected by the Federal communications and privacy protection act. Their sole goal is
  25 seek settlements without regard to the fault of the defendants. The complaints they file
  26
  27   DEFENDANT’S MOTION TO QUASH PLAINTIFF’S THIRD PARTY SUBPOENA
  28                                                                Page 15 of 19
Case 2:19-cv-10674-TJH-SP Document 14 Filed 03/27/20 Page 24 of 27 Page ID #:195



   1 are form and conclusory. Moreover, it takes them two different Courts to try to make
   2 their case, raising costs and delaying the action, knowing that Florida lacks venue and
   3 jurisdiction over these matters.
   4        In order to survive a motion to dismiss, a complaint must contain sufficient factual
   5 matter accepted as true to state a claim to relief that is plausible on its face. (Bell Atl.
   6 Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)). To
   7 be sure, Strike 3 Holdings, through Bandlow and Mamome, know they are not filing in
   8 Florida with enough facts to make a plausible argument for success, and they have not
   9 changed anything significant in filing the second federal court action. Nothing but
  10 conclusory unsupported allegations of copyright infringement against an internet
  11 subscriber.
  12        Plaintiff may argue that Cobbler allowed early discovery and declined to grant a
  13 motion to quash, only to lose on Motion to Dismiss. But many Courts realize there is no
  14 legal mandate to wait for a motion to dismiss if the claim is facially lacking at the outset.
  15        For example, the New Jersey Federal Court held:
  16        “Cobbler is not an outlier and its holding has been followed in numerous cases.
  17 Venice PI, LLC v. Huseby, No. C17-1160 TSZ, 2019 U.S. Dist. LEXIS 62856, 2019
  18 WL 1572894, at *1 (W.D. Wash. Apr. 11, 2019).( (“[T]he Ninth Circuit made clear [in
  19 Cobbler] that a copyright infringement claim based merely on a defendant’s status as the
  20 subscriber of an IP address associated with infringing activity does not cross the
  21 threshold of ‘plausibility’ that pleadings in federal court must satisfy.”); (Malibu Media,
  22 LLC v. John Doe Subscriber, No. 18C450, 2018 U.S. Dist. LEXIS 207655, 2018 WL
  23 6446404, at *3 (N.D.Ill. Dec. 10, 2018).) (“This Court agrees with the Ninth Circuit and
  24 those courts that have found that a plaintiff must allege more than simply the registration
  25 of an IP address to an individual in order to proceed against that individual for copyright
  26
  27   DEFENDANT’S MOTION TO QUASH PLAINTIFF’S THIRD PARTY SUBPOENA
  28                                                                   Page 16 of 19
Case 2:19-cv-10674-TJH-SP Document 14 Filed 03/27/20 Page 25 of 27 Page ID #:196



   1 infringement.”); (Breaking Glass Pictures, LLC, 2013 U.S. Dist. LEXIS 106565, 2013
   2 WL 3930474, at *2.) (affirming decision denying expedited discovery and stating, “the
   3 complaint contains no factual allegations setting forth that the subscribers were, in fact,
   4 the individuals using the internet connection at the relevant time.” Also finding plaintiff
   5 has not stated plausible claims against the subscribers because although the complaint
   6 was consistent with the subscriber's liability for copyright infringement, the “allegations
   7 are also consistent with the subscribers not being liable.”); (Strike 3 Holdings, LLC v.
   8 Doe, 351 F. Supp. 3d 160, 164 (D.D.C. 2018).) (“Strike 3 could not withstand a
   9 12(b)(6) motion in this case without resorting to far more intensive discovery
  10 machinations sufficiently establishing defendant did the infringing[.]”); (PTG Nevada,
  11 LLC v. Chan, No. 16C1621, 2017 U.S. Dist. LEXIS 6276, 2017 WL 168188, at *2
  12 (N.D.Ill. Jan. 17, 2017).) (collecting cases)(“This Court agrees with those courts that
  13 have found that the plaintiff needs to allege more than just the registration of an IP
  14 address to an individual in order to proceed against that individual for copyright
  15 infringement.”); (In re BitTorrent Adult Film Copyright Infringement Cases, 296
  16 F.R.D. 80, 84 (E.D.N.Y. 2012).) (“[I]t is no more likely that the subscriber to an IP
  17 address carried out . . . the purported illegal downloading . . . than to say an individual
  18 who pays the telephone bill made a specific telephone call.”).
  19        The Court is aware of authority that limits Cobbler to the motion to dismiss
  20 context. In other words, some decisions hold that Cobbler only applies after the plaintiff
  21 has an opportunity to obtain discovery to identify a subscriber. For example, in Strike 3
  22 Holdings, LLC v. John Doe, 2019 WL 2996428 (N.D.Cal. July 9, 2019), the Court
  23 ruled that Cobbler, “does not stand for the proposition that subpoenas may not be used
  24 to determine a subscriber's name.” (id., *3). However, the Court respectfully disagrees
  25 that Cobbler should be given a narrow reading. First, the Ninth Circuit in Cobbler did
  26
  27   DEFENDANT’S MOTION TO QUASH PLAINTIFF’S THIRD PARTY SUBPOENA
  28                                                                 Page 17 of 19
Case 2:19-cv-10674-TJH-SP Document 14 Filed 03/27/20 Page 26 of 27 Page ID #:197



   1 not specifically address a discovery issue so the Court will not read into the decision a
   2 ruling that was not decided. (See Wright v. Spaulding, 939 F.3d 695, 701 (6th Cir.
   3 2019).) (“For a court's conclusion about an issue to be part of its holding . . . the court
   4 must have actively applied the conclusion to the case in front of it. . . . [and] it must be
   5 clear that the court considered the issue and consciously reached a conclusion about it.”)
   6 (citation omitted).
   7        Further, for the reasons already stated, it would be anomalous to permit a plaintiff
   8 in a John Doe case to obtain discovery based on a futile form complaint. Such
   9 bootstrapping must be barred in order to protect the integrity of the courts. Cases
  10 support the view that Cobbler carries just as much weight in the context of a motion for
  11 expedited discovery or motion to quash, as it does in the context of a motion to dismiss.
  12 This is would not be the first and only opinion denying a motion for expedited discovery
  13 because of a deficient pleading.
  14        Finally, in the context of examining the totality of the circumstances to decide if
  15 expedited discovery should be granted, it is appropriate to examine in the first instance
  16 whether the complaint can withstand a dismissal motion.
  17                                     III. CONCLUSION
  18        Plaintiff Strike 3 has filed over 3,000 complaints and post Cobbler, now seeks to
  19 flood the Florida state Court’s with its improper “bill of discovery” that they dismiss
  20 anytime they are challenged by a motion to quash in Florida. Then Plaintiff switches
  21 from the East Coast to the West Coast to file a bogus delayed complaint in California,
  22 knowing Defendant was subject to jurisdiction before filing their Florida Action.
  23        This whole process is designed to find a cheap and easy way to unmask the
  24 identity of internet subscribers in Florida and if challenged, to sue the same person in
  25 California rather than risk the loss of their Florida State lead machine.
  26
  27   DEFENDANT’S MOTION TO QUASH PLAINTIFF’S THIRD PARTY SUBPOENA
  28                                                                 Page 18 of 19
Case 2:19-cv-10674-TJH-SP Document 14 Filed 03/27/20 Page 27 of 27 Page ID #:198



   1        This whole litigation scheme creates grounds to dismiss the case under Rule 41,
   2 regardless of the age of this proceeding. Plaintiff’s intentional two bite at the apple game
   3 is causing harm, damages, harassment and delay in the litigation. These harms justify a
   4 dismissal of the case with prejudice for the multiple vexatious filings under these
   5 circumstances. Further, this will send a message to Plaintiff that it is liable for raising
   6 these costs, and delaying the case which may result in a loss of exculpatory evidence.
   7    Thus, the motion should thus be quashed, and Plaintiff should be held liable fees they
   8 are forcing a Defendant to incur in defending not one, but two vexatious actions, and the
   9 case should be dismissed under F.R.C.P. Rule 41 et seq.
  10        In the alternative Defendant seeks a protective Order that Defendant not be
  11 allowed to name Defendant in any action without Court approval.
  12
  13 DATED: March 27, 2020
  14
  15                      LAW OFFICES OF DOUGLAS JOSEPH ROSNER
  16                              /s/ Douglas J. Rosner
                                 _________________
  17                      By:    DOUGLAS J. ROSNER
                                 SBN 094466
  18                             2625 Townsgate Road, Suite 330
                                 Westlake Village, California 91302
  19                             Telephone No. (818) 501-8400
                                 email: rosnerlaw@earthlink.net
  20                             Attorney for internet subscriber
                                 assigned IP address 75.84.181.123
  21
  22
  23
  24
  25
  26
  27   DEFENDANT’S MOTION TO QUASH PLAINTIFF’S THIRD PARTY SUBPOENA
  28                                                                 Page 19 of 19
